UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7094



THOMAS CAMERON WHITEMAN, Ph.D., Economist,

                                                 Plaintiff - Appellant,

             versus


ROGER M. PHILLIPS, M.D.,        Acting   Director;
SUPERINTENDENT CHERRY,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-00-466-3)


Submitted:    November 20, 2002              Decided:   January 10, 2003


Before WILKINS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Cameron Whiteman, Appellant Pro Se. Edward Joseph McNelis,
III, Coreen Antoinette Bromfield, RAWLS & MCNELIS, P.C., Richmond,
Virginia; Samuel Lawrence Dumville, Virginia Beach, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Thomas C. Whiteman seeks to appeal from the district court’s

order granting summary judgment and dismissing all claims against

Defendant Roy Cherry.   A court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

Because the order Whiteman seeks to appeal did not resolve all of

the claims against all of the parties, it is neither a final order

nor an appealable interlocutory or collateral order.        Accordingly,

we dismiss the appeal for lack of jurisdiction.         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               DISMISSED




                                    2